UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                             Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                                 Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

      ORDER (I) PRELIMINARILY APPROVING DISCLOSURE STATEMENT,
     AND (II) SCHEDULING HEARING ON FINAL APPROVAL OF DISCLOSURE
      STATEMENT AND CONFIRMATION OF DEBTOR’S CHAPTER 11 PLAN

        Upon the application (the “Application”) 1 of Wansdown Properties Corporation N.V. (the

“Debtor”) pursuant to sections 1125, 1126(b) and 1128(a) of title 11 of the United States Code

(the “Bankruptcy Code”) and Rules 2002 and 9006 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) seeking, inter alia, entry of an order (i) preliminarily approving the

Modified Disclosure Statement for Chapter 11 Plan of Wansdown Properties Corporation N.V.

dated December 9, 2019 (the “Disclosure Statement”); and (B) scheduling a combined hearing on

January 14, 2020 (the “Confirmation Hearing”), to consider approval of the Disclosure Statement

on a final basis and confirmation of the Debtor’s Modified Chapter 11 Plan dated December 9,

2019 (the “Plan”); and a hearing on the Application having been held on December 6, 2019; and

the Court being satisfied that the granting of relief sought in the Application is in the best interests

of the Debtor, its estate and creditors; and sufficient notice of the Application having been given,

and it appearing that no other or further notice need be given; and after due deliberation and

sufficient cause appearing therefor, it is hereby




1 Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.
          ORDERED, that the Application is granted and approved as set forth herein; and it is

further

          ORDERED, that the Disclosure Statement is preliminarily approved pursuant to section

1125 of the Bankruptcy Code as containing adequate information; and it is further

          ORDERED, that the form of Notice of the Confirmation Hearing set forth on Exhibit “1”

is hereby approved; and it is further

          ORDERED, that this Court shall hold a combined hearing to consider final approval of

the Disclosure Statement and confirmation of the Plan on January 14, 2020 at 10:00 a.m. (the

“Confirmation Hearing”), at the United States Courthouse for the Southern District of New York,

One Bowling Green, New York, New York 10004; and it is further

          ORDERED, that all objections to final approval of the Disclosure Statement and

confirmation of the Plan must be in writing and filed with the Clerk of the United States

Bankruptcy Court for the Southern District of New York (including a copy for Chambers) and

served upon (a) counsel for the Debtor, Rubin LLC, 345 Seventh Avenue, 21st Floor, New York,

NY 10016 (Attn.: Paul A. Rubin and Hanh V. Huynh); (b) the Office of the United States Trustee,

U.S. Federal Office Building, 201 Varick St., Room 1006, New York, New York 10014, (Attn:

Paul Schwartzberg); and (c) all parties who have filed requests for notice under Rule 2002 of the

Bankruptcy Rules, in each case so as to be actually filed and received no later than January 7, 2020

at 5:00 p.m. (the “Confirmation Objection Deadline”); and it is further

          ORDERED, that the Debtor shall mail or cause to be mailed by U.S. regular mail, postage

prepaid, to the following parties, within five (5) days of entry of this Order the following

documents: (A) to all of the Debtor’s creditors and parties to executory contracts and unexpired

leases that have not been assumed or rejected as of the Record Date: (i) the Disclosure Statement



                                                 2
(which includes among other exhibits, a copy of the Plan), (ii) this Order, and (iii) the

Confirmation Hearing Notice (the foregoing documents, the “Confirmation Package”); and (B) to

all other parties included in the Debtor’s creditor matrix that do not fall within any of the categories

described in subparagraphs “(a)” through “(c)” of this paragraph (which includes all other parties

required to be served under Bankruptcy Rules 2002 and 3017), the Confirmation Hearing Notice;

and it is further

         ORDERED, that notwithstanding anything to the contrary in Bankruptcy Rules 3017(d)

and 3018(a), the date of entry of this Order shall be the record date (the “Record Date”) for

purposes of determining the identity of creditors and equity security holders entitled to receive

Confirmation Packages or other documents related to the solicitation; and it is further

         ORDERED, that service of all notices and documents described herein in the time and

manner as set forth herein shall constitute due, adequate, and sufficient notice, and no other or

further notice shall be necessary; and it is further

         ORDERED, that the Debtor hereby is authorized to make non-material and conforming

changes (including, but not limited to correcting typographical errors, altering formatting and

inserting missing or changed dates) to the Plan, the Disclosure Statement, and related documents

and notices; and it is further

         ORDERED, that the Debtor be, and hereby is, authorized and empowered to take such

steps and perform such acts as may be necessary to implement and effectuate the terms of this

Order.

Dated: New York, New York
       December 12, 2019

                                                /s/ STUART M. BERNSTEIN_________
                                                UNITED STATES BANKRUPTCY JUDGE



                                                   3
          EXHIBIT 1
(CONFIRMATION HEARING NOTICE)
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                     Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                         Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

    NOTICE OF HEARING TO CONSIDER FINAL APPROVAL OF DISCLOSURE
     STATEMENT AND CONFIRMATION OF DEBTOR’S CHAPTER 11 PLAN

NOTICE IS HEREBY GIVEN as follows:

On December 3, 2019, Wansdown Properties Corporation N.V. (the “Debtor”) filed a motion
requesting entry of an order (i) preliminarily approving the Debtor’s disclosure statement dated
December 2, 2019 (as modified on December 9, 2019, and as may be further modified, amended
and supplemented, the “Disclosure Statement”) in connection with the Debtor’s chapter 11 plan
dated December 2, 2019 (as modified on December 9, 2019, and as may be further modified,
amended and supplemented, the “Plan”), and (ii) scheduling a combined hearing to consider final
approval of the Disclosure Statement and confirmation of the Plan. On December [ ], the Court
entered an order preliminarily approving the Disclosure Statement (the “Disclosure Statement
Order”).

                   HEARING ON FINAL APPROVAL OF THE
          DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN

A combined hearing to consider final approval of the Disclosure Statement and confirmation of
the Plan and any objections thereto (the “Confirmation Hearing”) has been set by the Court for
January 14, 2020, at 10:00 a.m. at the United States Bankruptcy Court for the Southern District of
New York, One Bowling Green, New York, New York 10004 before the Honorable Stuart M.
Bernstein, United States Bankruptcy Judge, at which time any party in interest may appear and
state its objections, if any, to confirmation of the Plan. No further notice shall be provided to
creditors or interest holders of any adjournment of the Confirmation Hearing except as may be
announced in open court at the Confirmation Hearing, or any subsequent Confirmation Hearing.

Any objection to final approval of the Disclosure Statement or confirmation of the Plan must (a) be
in writing, (b) comply with the Federal Rules of Bankruptcy Procedure and the General Orders of
the Court, (c) set forth the name of the objector, and the nature and amount of any claim or interest
asserted by the objector, (d) state with particularity the legal and factual basis for such objection,
and (e) be filed with the Clerk of the United States Bankruptcy Court for the Southern District of
New York (including a copy for Chambers of the Honorable Stuart M. Bernstein), together with
proof of service thereof, and served upon: (i) counsel for the Debtor, Rubin LLC, 345 Seventh
Avenue, 21st Floor, New York, NY 10001 (Attn.: Hanh V. Huynh); (ii) the Office of the United
States Trustee, U.S. Federal Office Building, 201 Varick St., Room 1006, New York, New York
10014, (Attn: Paul Schwartzberg); and (iii) all parties who have timely filed requests for notice
under Rule 2002 of the Bankruptcy Rules, on or before January 7, 2020 by 5:00 p.m. prevailing
Eastern Time.

    CONTACT INFORMATION FOR OBTAINING SOLICITATION DOCUMENTS

        If you would like to obtain a copy of the Disclosure Statement, the Plan, the Disclosure
Statement Order or related documents, you should contact counsel for the Debtor, Rubin LLC, 345
Seventh Avenue, 21st Floor, New York, NY 10001 (Attn.: Hanh V. Huynh), 212-390-8272,
hhuynh@rubinlawllc.com. You may also obtain copies of any pleadings filed in these chapter 11
cases for a fee via PACER at: http://www.nysb.uscourts.gov.

   UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE
     WITH THIS NOTICE, IT WILL NOT BE CONSIDERED BY THE COURT

Dated: New York, New York
       December [ ], 2019

                                                    RUBIN LLC

                                                    By:    /s/ Paul A. Rubin
                                                           Paul A. Rubin
                                                           Hanh V. Huynh

                                                    345 Seventh Avenue, 21st Floor
                                                    New York, New York 10001
                                                    Tel: 212.390.8054
                                                    prubin@rubinlawllc.com
                                                    hhuynh@rubinlawllc.com




                                               2
